

115 S1206 IS: To ensure fair treatment in licensing requirements for the export of certain echinoderms.
U.S. Senate
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1206IN THE SENATE OF THE UNITED STATESMay 23, 2017Mr. King (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo ensure fair treatment in licensing requirements for the export of certain echinoderms.
	
		1.Exemption of exportation of certain echinoderms from permission and licensing
			 requirements
 (a)ExemptionNot later than 30 days after the date of enactment of this Act, the Director of the United States Fish and Wildlife Service shall amend section 14.92 of title 50, Code of Federal Regulations, to clarify that—
 (1)fish or wildlife described in subsection (b) are fishery products exempt from the export permission requirements of section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)); and
 (2)any person may engage in business as an exporter of fish or wildlife described in subsection (b) without procuring—
 (A)permission under section 9(d)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(d)(1)); or
 (B)an export license under subpart I of part 14 of title 50, Code of Federal Regulations (or successor regulations).
 (b)Covered fish or wildlifeThe fish or wildlife referred to in subsection (a) are members of the phylum Echinodermata that are commonly known as sea urchins and sea cucumbers (including any products of those members of the phylum Echinodermata) that—
 (1)do not require a permit under part 16, 17, or 23 of title 50, Code of Federal Regulations (or successor regulations);
 (2)(A)are harvested in waters under the jurisdiction of the United States; or (B)are processed in the United States; and
 (3)are— (A)exported for purposes of human or animal consumption; or
 (B)taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes.